

115 S2300 IS: To designate the facility of the United States Postal Service located at 111 Market Street in Saugerties, New York, as the “Maurice D. Hinchey Post Office Building”.
U.S. Senate
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2300IN THE SENATE OF THE UNITED STATESJanuary 11, 2018Mrs. Gillibrand (for herself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 111 Market Street in
			 Saugerties, New York, as the Maurice D. Hinchey Post Office Building.
	
		1.Maurice D. Hinchey Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 111 Market Street in Saugerties, New York, shall be known and designated as the Maurice D. Hinchey Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Maurice D. Hinchey Post Office Building.